 Case 2:16-cv-06603-PSG-PLA Document 218 Filed 10/25/19 Page 1 of 3 Page ID #:6999




 1   Patrick M. Patrick M. Kelly (State Bar No. 045426)
     Patrick.Kelly@wilsonelser.com
 2   Ian A. Stewart (State Bar No. 250689)
     Ian.Stewart@wilsonelser.com
 3   Daniel H. Lee (State Bar No. 217001)
     Daniel.Lee@wilsonelser.com
 4   WILSON, ELSER, MOSKOWITZ,
        EDELMAN & DICKER LLP
 5   555 Flower Street, Suite 2900
     Los Angeles, California 90071-2407
 6   Telephone:(213) 443-5100
     Facsimile: (213) 443-5101
 7
     Anthony B. Corleto, admitted Pro Hac Vice
 8   Anthony.Corleto@wilsonelser.com
     WILSON, ELSER, MOSKOWITZ,
 9      EDELMAN & DICKER LLP
     1010 Washington Boulevard
10   Stamford, Connecticut 06901
     Telephone: (203) 388-9100
11   Facsimile: (203) 388-9101
12   Attorneys for Defendant,
     POP WARNER LITTLE SCHOLARS, INC.
13
14                            UNITED STATES DISTRICT COURT
15            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
16
17   KIMBERLY ARCHIE, as survivor of            CASE NO. 2:16-CV-06603-PSG-PLA
     decedent Paul Bright, Jr. and JO
18   CORNELL, as survivor of decedent           The Hon. Philip S. Gutierrez
     Tyler Cornell
19                                              DEFENDANT’S NOTICE OF
                     Plaintiffs,
20                                              MOTION FOR SUMMARY
            vs.                                 JUDGMENT, OR
21                                              ALTERNATIVELY, PARTIAL
22   POP WARNER LITTLE SCHOLARS,                SUMMARY JUDGMENT
     INC., a nonprofit corporation
                                                PURSUANT TO RULE 56
23                   Defendant.
24                                              [Filed concurrently with [Proposed]
                                                Statement of Uncontroverted Facts;
25                                              Notice of Lodging [Proposed]
26                                              Statement; Request for Judicial Notice;
                                                Declarations of Anthony B. Corleto,
27
28
                                            1
          DEFENDANT’S NOTICE OF MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY,
                     PARTIAL SUMMARY JUDGMENT PURSUANT TO RULE 56
        3506213v.1
 Case 2:16-cv-06603-PSG-PLA Document 218 Filed 10/25/19 Page 2 of 3 Page ID #:7000




 1                                                  Joseph B. Sala. Ph.D., Julian E. Bailes,
                                                    Jr., M.D., William B. Barr, Ph.D.,
 2                                                  ABPP; Rudolph J. Castellini, Jr. M.D.,
 3                                                  Thomas P. Dompier, Ph.D., LAT, ATC,
                                                    FNATA; and [Proposed] Order]
 4
 5                                                  Date: December 9, 2019
                                                    Time: 1:30 p.m.
 6                                                  Crtrm.: 6A
 7
                                                    Pretrial Conf.: January 6, 2020
 8                                                  Trial Date:         January 14, 2020
 9
10          PLEASE TAKE NOTICE that on December 9, 2019 at 1:30 p.m., or as soon
11   thereafter as counsel may be heard, in Courtroom 6A before the Honorable Philip S.
12   Gutierrez, located at 350 West 1st Street, Los Angeles, California, defendant, POP
13   WARNER LITTLE SCHOLARS, INC. (“Defendant”), will request the Court to
14   grant Defendant’s Motion for Summary Judgment dismissing all claims asserted
15   against Defendant in the Third Amended Complaint, or alternatively, Partial
16   Summary Judgment, pursuant to Fed. R. Civ. Pro. 56.
17          As demonstrated more fully in the accompanying Declarations and
18   Memorandum of Points and Authorities, Defendant is entitled to Summary
19   Judgment, or alternatively, Partial Summary Judgment, on every Cause of Action
20   and every claim for relief because there are no triable issues of material fact.
21          There is no evidence supporting the first cause of action for negligence or the
22   fifth cause of action for wrongful death because plaintiff fails to show a standard of
23   care that was breached by PWLS, fails to show causation between the defendant’s
24   activities and the alleged injury and fails to show an injury in fact.
25          There is no evidence to support Plaintiff’s second cause of action for fraud,
26   the third cause of action for fraudulent concealment or the fourth cause of action for
27   negligent misrepresentation because plaintiff fails to show intent, recklessness,
28
                                                2
          DEFENDANT’S NOTICE OF MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY,
                     PARTIAL SUMMARY JUDGMENT PURSUANT TO RULE 56
        3506213v.1
 Case 2:16-cv-06603-PSG-PLA Document 218 Filed 10/25/19 Page 3 of 3 Page ID #:7001




 1   misrepresentation, concealment or actual reliance.
 2          There is no evidence to support Plaintiff’s sixth cause of action for Unfair
 3   Competition under Business & Professions Code § 17200 and the seventh cause of
 4   action under False Advertising under § 17500 because plaintiff fails to show
 5   marketing or advertising directed by PWLS to the plaintiffs, reliance and damages.
 6          Pursuant to the provisions of Local Rule 7-3 of the United States District
 7   Court for the Central District of California, before the filing of this Motion,
 8   counsel for Defendant and counsel for Plaintiffs met and conferred to discuss the
 9   premise and purpose of this Motion on or about October 14, 2019.
10          This Motion is based on this Notice of Motion and Motion, the
11   Memorandum of Points and Authorities, the proposed Statement of
12   Uncontroverted Facts and Conclusions of Law, Plaintiffs’ Third Amended
13   Complaint, Defendant’s First Amended Answer, the Court’s file in this action, the
14   Declarations of Joseph B. Sala. Ph.D., Julian E. Bailes, Jr., M.D., William B. Barr,
15   Ph.D., Rudolph J. Castellini, Jr. M.D., Thomas P. Dompier, Ph.D., LAT, matters of
16   which this Court must or may take judicial notice and on such further evidence and
17   argument Defendant may present before or at the hearing on this matter.
18                                           Respectfully submitted,
     Dated: October 25, 2019                 WILSON, ELSER, MOSKOWITZ,
19                                             EDELMAN & DICKER LLP
20
21                                         By:
                                                 Patrick M. Kelly
22                                               Anthony B. Corleto
                                                 Ian A. Stewart
23                                               Daniel H. Lee
                                                 Attorneys for Defendant
24                                               POP WARNER LITTLE SCHOLARS,
                                                 INC.
25
26
27
28
                                                 3
          DEFENDANT’S NOTICE OF MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY,
                     PARTIAL SUMMARY JUDGMENT PURSUANT TO RULE 56
        3506213v.1
